Exhibit AGREEMENT FOR THE PURCHASE OF PREFERRED STOCK THIS PREFERRED STOCK PURCHASE AGREEMENT, (the "AGREEMENT") made this 8th day of August 2005, by and among EDWARD C. DEFEUDIS, an individual whose address is 3606 South Ocean Blvd. #401 Highland Beach, FL 33487 ("Buyer") and Energy Control Technology, Inc., a Delaware corporation (hereinafter referred to as "Seller", "ECT" and/or "COMPANY"). WITNESSETH: WHEREAS, the Company owes Belmont Partners $37,500 for consulting services (the "Debt"); and WHEREAS, the Company will sell 3,750,000 shares of Preferred Stock at par to Edward C.
